DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/042,027, filed July 23, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's
submission filed on April 6, 2022 has been entered.

Response to Amendments
The amendment filed April 6, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/042,027, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 3, 15, 17, 19, and 22 have been amended, with Claims 5-6 and 18 previously cancelled. Claims 1-4, 7-17, and 19-22 remain pending in the application. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has resolved the claim objections identified in Claims 3 and 17, and therefore those respective objections previously set forth in the Final Office Action mailed January 6, 2022 are withdrawn. However, Examiner notes that new claim objections have been introduced as part of Applicant’s amendments, and as such, these new claim objections are further identified in the relevant section indicated below.
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Applicant has resolved the lack of written description issues identified in Claims 1, 15, 19, and 22 (and inherited in their respective dependent Claims 2-4, 7-14, and 21; 16-17 and 19-20), and therefore the respective 112(a) rejections previously set forth in the Final Office Action mailed January 6, 2022 are withdrawn. However, Examiner notes that new claim rejections have been introduced as part of Applicant’s amendments, and as such, these new claim rejections are further identified in the relevant section indicated below.

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/042,027, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant’s Remarks for Claims 1-20 under 35 U.S.C. 101, Examiner acknowledges applicant’s arguments and have fully considered them, and have found them to be not persuasive. The existing 35 U.S.C. §101 rejections are still maintained, with the inclusion of the amended claim language according to the Applicant’s amended claims. Examiner has also noted Applicant has amended the claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated §101 analysis according to the Applicant’s amended claims are also provided in the indicated sections below. 
Regarding applicant’s Remarks,
“Applicant first submits the claims as currently written recite features that are not implementable in the human mind.
For example, independent claim 1 recites "the local model being obtained by use of a machine learning process". Independent claim 1 now also further recites:
send the further data and the local model result through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold, the further data being sent in dependence on a comparison between the measure of the quality of the local model result and the threshold. the global model being used in common with electronic devices including the electronic device[.]
Applicant submits at least the above-noted previously recited and currently amended claim features recite features that are not implementable in the human mind.
Certain grounds for maintaining the rejection indicate claim features of ''use of a machine learning process" were still implementable in the human mind. Applicant traverses those grounds for rejection as applicant submits a "machine learning process" is not implementable in the human mind but has to be implemented on a machine. Applicant further submits the clarified claim features clarifying aspects of "a comparison between the measure of the quality of the local model result and the threshold ..." are also not implementable in the human mind.” 
Examiner has considered the above arguments but finds the arguments to be not persuasive. Regarding Applicant’s assertion that a “machine learning process” is not implementable in the human mind but has to be implemented on a machine, Examiner points to MPEP 2106.04(a)(2)(III)(C) which indicates that “Claims can recite a mental process even if they are claimed as being performed on a computer.” and “In evaluating whether a claim that requires a computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. For instance, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process.”. Examiner points out that the independent claims merely recite the concept of “… applying a local model … to obtain at least one local model result, … the local model being obtained by use of a machine learning process …”. As previously established in the Final Office Action mailed January 6, 2022, Applicant’s claims and specification only references the use of a machine learning process to obtain a local model, and hence does not provide additional details on how the machine learning process is implemented or is actively trained to generate either the local or global models. Applicant’s specification p.7 lines 26-29 merely states that “The computer server 210 includes a memory resource which stores the global model M. The global model M is obtained by the use of a machine learning process. The electronic device 202 includes a memory resource which stores the local model             
                
                    
                        M
                    
                    
                        1
                    
                
            
        . The local model             
                
                    
                        M
                    
                    
                        1
                    
                
            
         is obtained by the use of a machine learning process.”, indicating that the global model M and local model             
                
                    
                        M
                    
                    
                        1
                    
                
            
         are merely “obtained by use of a machine learning process” and stored in a memory resource on a computer server or an electronic device, respectively, in order for the electronic device or computer server to apply data to the corresponding model to obtain a model result. Furthermore, Applicant’s specification merely defines the computer server as a backend system with a processor connected to a network (p.5 lines 34-26; p.6 lines 8-11; p.7 lines 5-12; p.7 lines 13-20), which is interpreted as a generic computer with a processor and associated memory. Additionally, under its broadest reasonable interpretation, mere use of a machine learning process to obtain a machine learning model is not functionally equivalent to training a machine learning model. As established in the Final Office Action, Examiner further points out Applicant’s recitation of the phrase “… obtained by use of a machine learning process” is at such a high level of generality that it does not preclude the machine learning process being a set of association rules or inductive logic programming (as recited in Applicant’s specification p.4 lines 8-14: “The machine learning process may comprise at least one of … association rule learning, … inductive logic programming, …”), where these association rules or logic programming represent conditions that are implementable in a human mind, and performing these inductive logic programming or association rules on a computer server (represented as a generic computer) does not preclude the concept from being associated as a mental process, as indicated in MPEP 2106.04(a)(2)(III)(C). Hence, given the evidence provided above, Applicant’s argument is not persuasive, and the prior 101 rejection is maintained. 
Regarding applicant’s Remarks,
“Applicant also submits the claims are clearly directed to a practical application, and for example see again [0004] disclosing a practical application of enabling decision-making capabilities on nodes/gateway devices. Applicant submits those features are clearly practical applications. 
Grounds for maintaining the rejection appear to indicate any additional claim features are directed to "extra-solution activities amounted to well-known, understood, routine, and conventional activities of storing and retrieving information from memory .. ''.
Applicant further traverses those grounds for rejection as applicant submits those grounds for maintaining the rejection are not fully considering the practical application that can be executed with claim features, and particularly as clarified in the claims. Applicant submits the additionally recited claim features of the "comparison between the measure of the quality of the local model result and a threshold" recite additional operations that are not merely conventional computer implementations.
Applicant submits claim features are clearly directed to a practical application.”. 
Examiner has considered this argument but finds the argument to be not persuasive. Examiner points out that Applicant’s argument is based on an assertion that the claims disclose a practical application of enabling decision-making capabilities on nodes/gateway devices, citing Applicant’s published specification paragraph [0004] as evidence of this practical application. As already established in the Final Office Action mailed January 6, 2022, in order to determine whether a claim integrates a judicial exception into a practical application, the specification must provide a technical explanation of how to implement the invention in the specification, and the claim itself must recite the technology improvement. As indicated in the Final Office Action, Examiner has identified certain limitations (“generate a measure of quality of the local model result”; “… in dependence on a comparison between the measure of the quality of the local model result and a threshold”; “… in dependence on a comparison between the measure of the quality of the update of the global model and the threshold”) as mental processes implementable in the human mind, with the remaining limitations as additional claim elements, where under the Step 2A Prong 2 analysis, these additional claim elements  were found to contain aspects of insignificant extra-solution activities for use in a claimed process, as well as aspects of applying mere instructions on a generic computer to implement a judicial exception, and hence do not integrate the judicial exceptions into a practical application. As indicated in the Final Office Action, Applicant’s specification does not detail the implementation of the machine learning process used within the edge devices. Furthermore, Examiner also pointed out that it is unclear how the Applicant’s claimed invention reflects an improvement or a distinction or benefit over periodic model updates that would normally be sent to all edge devices to maintain decision-making consistency in an edge network.
Examiner additionally points to MPEP 2106.04(d) and MPEP 2106.05(a) for providing guidance and examples to determine whether additional elements in a claim integrate a judicial exception into a practical application, such as specifying an improvement in the functioning of a computer or an improvement to other technology or technical field. In particular, MPEP 2106.05(a) states that “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” and “An important consideration in determining whether a claim improves technology is the extent to which the claim covers a particular solution to a problem or a particular way to achieve a desired outcome, as opposed to merely claiming the idea of a solution or outcome.”, further emphasizing that “Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”
With respect to the recited guidance provided in MPEP 2106.05(a), Examiner points out that Applicant’s specification and the associated claims fail to describe how the recited steps of exchanging and comparing data between two processors in the independent claims are applied to a specific product or invention to improve the specific product or invention other than a general or mere applying of these steps to one or more computer-based devices, such that the steps in the recited claims and the supporting description in the disclosure correspond to a technical implementation that would improve the functioning of a computer or to a technological process that produces a specific product in which the improvement of the specific product would be apparent to a person of ordinary skill in the art. Examiner points out the independent claims recite at a high-level of generality sets of data being transmitted and received between two computer-based devices containing respective processors (the data being either obtained or derived by an electronic device, or global model updates, which is also considered a form of data), where the sending/receiving of data and the processing of the data are based on high-level comparisons of generated measures of quality of an output against a threshold, where the output is generated by a local/global model that are produced by a machine learning process, with no details describing the local/global model or the machine learning process that trained and generated the resulting models, or the specific measures of quality and thresholds being generated and applied at each processor. While Applicant’s published specification paragraph [0004] may hint that an updated model is needed for decision-making among edge devices in an edge network, MPEP 2106.05(a) as recited above states that mere indication is not sufficient to establish integration into a practical application. Hence, Applicant’s set of claims fail to include sufficient details that would make apparent to a person having ordinary skill in the art that the claimed invention is directed to an improvement to a specific product or to a specific technological process that produces the product, and as such Applicant’s arguments are not persuasive, and the existing 101 rejection is maintained.
As noted above, Applicant’s remaining arguments are directed to the newly amended claim limitations, such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated §101 analysis according to the applicant’s amended claims are also provided in the indicated sections below.
Regarding Applicant’s Remarks for Claims 1-4, 7-9, 12-16, and 19-22 under 35 U.S.C. 102(a)(2) as being anticipated by Kasaragod et al., U.S. PGPUB 2019/0037638 [hereafter referred as Kasaragod]; for Claims 10-11 under 35 U.S.C. 103 as being unpatentable over Kasaragod in view of Nagaraju et al., U.S. PGPUB 2018/0032908, published 2/1/2018 [hereafter referred as Nagaraju]; and for Claim 17 under 35 U.S.C. 103 as being unpatentable over Kasaragod in view of Nagaraju, in further view of Ralhan, Dushyant, U.S. PGPUB 2019/0354809, provisional 62/674,381 filed 5/21/2018 [hereafter referred as Ralhan], Examiner acknowledges applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner notes that Applicant’s arguments are directed to the newly amended limitations in the independent claims, which have not been previously entered, and thus necessitate further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the applicant’s amended claims are provided in the relevant sections indicated below.

Claim Objections
Claims 1, 11, 15, and 19 are objected to 

because of the following informalities: 
Claim 1: The following amended limitation “… send the further data and the local model result through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold, the further data being sent in dependence on a comparison between the measure of the quality of the local model result and the threshold …” contains a repeated limitation (“…the further data being sent in dependence on a comparison between the measure of the quality of the local model result and the threshold …”) that does not include any additional restrictions that would further limit the preceding limitation. For purposes of examination, this amended limitation will be interpreted as follows: “… send the further data and the local model result through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold”. Appropriate correction is required.
Claim 11: The term “processed data” should be corrected as “pre-processed data” in the following limitation: “… the updated global model is based on at least one of the pre-processed data or the features data”. Appropriate correction is required.
Claim 15: The following amended limitation “… sending the further data and the local model result to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold, the further data being sent from a first processor in dependence on a comparison between the measure of the quality of the local model result and the threshold …” contains a repeated limitation (“…the further data being sent from a first processor in dependence on a comparison between the measure of the quality of the local model result and the threshold …”) that does not include any additional restrictions that would further limit the preceding limitation, since the term “first processor” is understood in the preceding limitation as being the on the electronic device that performs the sending of the further data to a “second processor”. For purposes of examination, this amended limitation will be interpreted as follows: “… sending the further data and the local model result from a first processor to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold”. Appropriate correction is required.
Claim 19: The following amended limitation is missing the article word “the” before the term “updated global model”, and should be corrected as “sending the updated global model to the first processor based on the measure of quality of the update of the global model to at least one of electronic devices …”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 7-17, 19, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite 
for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding amended Claim 1,
	Claim 1 recites the following amended limitations: “… apply a local model to further data to obtain at least one local model result … ; … send the further data and the local model result through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold …”. There is insufficient antecedent basis for the above limitations in the claim, since the earlier limitation recites “at least one local model result”, indicating the possibility of a plurality of local model results and not just a single “local model result”. This term “the local model result” also renders the claim as being indefinite for the scenario in which a plurality of local model results are obtained from a local model, as it is not clear which local model result (of the plurality of local model results) is being sent to the second processor, or if more than one local model result is sent to the second processor. For the purposes of examination, these amended limitations will be interpreted as “… apply a local model to further data to obtain a local model result … ; … send the further data and the local model result through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold …”.
Claims 2-4, 7-14, and 21 are dependent claims tracing back to amended independent Claim 1, 
and as such, inherit the same indefiniteness and lack of antecedent issues identified in amended independent Claim 1. Hence Claims 2-4, 7-14, and 21 are also rejected as being indefinite by virtue of dependency. 
Regarding previously presented Claim 4,
Claim 4 recites the following limitation: “wherein the global model is updated in response to at least one of the data, the further data, or the local model result”, where the term “the data” renders the claim as being indefinite as this term refers to the obtained data at an electronic device from amended independent Claim 1, which according to the following corresponding amended limitation recited in amended independent Claim 1 (“send the further data and the local model result through a communication device to a second processor for use in updating a global model …”), is not sent to a second processor containing a global model, and hence cannot be used to update a global model. According to the amended limitation recited in amended independent Claim 1, only the “further data” (recited as “the further data being derived from the data”) and a “local model result” are sent from the first processor to the second processor, with no additional limitations recited in amended independent Claim 1 indicating that the obtained data at an electronic device (referred to as “the data”) is being sent as additional data to the second processor. Given that the limitations in amended independent Claim 1 do not explicitly recite any sending of “the data” from the first processor to the second processor (where the second processor contains a global model), it is unclear how this particular “the data” (that is neither “further data” or a “local model result”) is sent to the second processor to be used for updating a global model, as recited in dependent Claim 4, and as such, this lack of clarity renders the claim as being indefinite. For the purposes of examination, the term “the data” in dependent Claim 4 will not be given any patentable weight based on the amended limitations recited in amended independent Claim 1, resulting in the limitation to be interpreted as “wherein the global model is updated in response to at least one of or the local model result”.
Regarding amended Claim 15,
	Claim 15 recites the following amended limitations: “… applying a local model to one of the data or further data to obtain at least one local model result … ; … sending the further data and the local model result to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold …”. There is insufficient antecedent basis for the above limitations in the claim, since the earlier limitation recites “at least one local model result”, indicating the possibility of a plurality of local model results and not just a single “local model result”. This term “the local model result” also renders the claim as being indefinite for the scenario in which a plurality of local model results are obtained from a local model, as it is not clear which local model result (of the plurality of local model results) is being sent to the second processor, or if more than one local model result is sent to the second processor. For the purposes of examination, these amended limitations will be interpreted as “… applying a local model to one of the data or further data to obtain a local model result … ; … sending the further data and the local model result to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold …”.
Claims 16-17 are dependent claims tracing back to amended independent Claim 1, 
and as such, inherit the same indefiniteness and lack of antecedent issues identified in amended independent Claim 1. Hence Claims 16-17 are also rejected as being indefinite by virtue of dependency. 
Regarding amended Claim 19,
Claim 19 recites the following amended limitations: “… receiving, from a first processor, further data and at least one local model result from a local model … the further data being sent from the first processor in dependence on a comparison between a measure of quality of the local model result and a threshold … ; … updating a global model by a machine learning process in dependence on a comparison between a measure of quality of the local model result and the threshold; … sending updated global model to the first processor … to update their respective local models based on the quality of the local model result …”. There is insufficient antecedent basis for the above limitations in the claim, since the earlier limitation recites “at least one local model result”, indicating the possibility of a plurality of local model results and not just a single “local model result”. This term “the local model result” also renders the claim as being indefinite for the scenario in which a plurality of local model results are obtained from a local model, as it is not clear which local model result (of the plurality of local model results) is being sent to the second processor, or if more than one local model result is received from a first processor. For the purposes of examination, these amended limitations will be interpreted as “… receiving, from a first processor, further data and a local model result from a local model … the further data being sent from the first processor in dependence on a comparison between a measure of quality of the local model result and a threshold … ; … updating a global model by a machine learning process in dependence on a comparison between a measure of quality of the local model result and the threshold; … sending updated global model to the first processor … to update their respective local models based on the quality of the local model result …”.
Claim 19 further recites the term “the data” in the following amended limitation: “receiving, from a first processor, further data and at least one local model result from a local model, the further data being derived from the data, the further data being sent from the first processor in dependence on a comparison between a measure of quality of the local model result and a threshold”. There is insufficient antecedent basis for this limitation in the claim, since independent Claim 19 does not contain an earlier reference of “a set of data” in which to derive “further data”. For the purposes of examination, this amended limitation will be interpreted as “receiving, from a first processor, further data and at least one local model result from a local model, the further data being derived from a set of data, the further data being sent from the first processor in dependence on a comparison between a measure of quality of the local model result and a threshold”.
Regarding amended Claim 22,
Claim 22 recites the following amended limitations: “… receive the further data and the at least one local model result from a local model … ; … update a global model by a machine learning process in dependence on a comparison between a measure of quality of the local model result; … send updated global model to the first processor … to update their respective local models based on the quality of the local model result …”. There is insufficient antecedent basis for the above limitations in the claim, since the earlier limitation recites “at least one local model result”, indicating the possibility of a plurality of local model results and not just a single “local model result”. This term “the local model result” also renders the claim as being indefinite for the scenario in which a plurality of local model results are obtained from a local model, as it is not clear which local model result (of the plurality of local model results) is being sent to the second processor, or if more than one local model result is received from a first processor. For the purposes of examination, these amended limitations will be interpreted as “… receive the further data and the  …”.

Claim Rejections - 35 USC § 101














35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult MPEP 2106 for more details of the analysis.
Claims 1-4, 7-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea 
without significantly more than the abstract idea itself, and hence is not patent-eligible subject matter. 
Step 1 (All Claims)
Under Step 1 analysis,
Claims 1-4, 7-14, and 21 recite a device (representing a machine);
Claims 15-17 recite a method (representing a process);
Claim 19 recites a method (representing a process);
Claim 20 recites a non-transitory storage medium comprising computer program instructions (representing an article of manufacture); and
Claim 22 recites a system (representing a machine).
Therefore, each of the claims falls into one of the four statutory categories (i.e., process, machine, article of manufacture, or composition of matter).
Regarding amended Claim 1, 
Step 2A Prong 1: This claim recites the following abstract ideas:
… generate a measure of quality of the local model result (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation in light of Applicant’s specification p.3 lines 13-14 and dependent Claim 7, generating a measure of quality of the local model result is represented by the determination of a confidence value. Hence, generating of this measure of quality represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality of the local model result to perform subsequent actions (such as sending the further data and the local model result) represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III).) …
… in dependence on a comparison between the measure of the quality of the local model result and a threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying the result of the comparison to further process a subsequent action (such as the sending of further data and a local model result to a second processor) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
… based on a measure of quality of the update of the global model (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation, processing a subsequent action (such as receiving global model updates, which is a form of receiving data) based on a measure of quality of the global model update, requires determining (i.e., generating) this measure of quality, which represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality to perform subsequent actions (such as receiving global model updates) represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III)..) …
… in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (Under its broadest reasonable interpretation, performing a comparison between the measure of the quality of the global model update and a threshold and applying the result of the comparison to further process a subsequent action (such as updating the local model with the global model update) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).
Step 2A Prong 2: This claim further recites:
… a first processor configured to (This claim element broadly recites a first processor configured to perform method steps containing judicial exceptions, which is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.): …
… obtain data at an electronic device (This claim element broadly recites obtaining data at an electronic device containing a first processor, where the process of obtaining data is directed to necessary data gathering and outputting as well as a form of pre-solution/insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) … 
… apply a local model to further data to obtain a local model result … the further data being derived from the data (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Applying further data to a local model to obtain a local model result broadly recites generating an output based on an input, where the further data being derived from the data also broadly recites generating a set of outputs (processed data) from a set of inputs (the obtained data at the electronic device), such that both aspects are directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… the local model being obtained by use of a machine learning process (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation in light of Applicant’s specification p.4 lines 8-13, the term “machine learning process” includes “… association rule learning … inductive logic programming …”, where the term “machine” broadly recites a computer-based system containing processor and memory. Additionally, as indicated earlier, under its broadest reasonable interpretation, mere use of a machine learning process to obtain a machine learning model is not functionally equivalent to training a machine learning model. Hence, broadly reciting the use of a machine learning process (implemented on a computer-based system) to obtain a model broadly recites applying a series of instantiated logical conditions and rules to develop the mathematical description of an entity (i.e., the local model), where the application of these instantiated logical conditions and rules to obtain a mathematical description of a model (represented by a set of conditions/hypothesis, data, and inferences) on a machine represents applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) … 
… send the further data and the local model result through a communication device … for use in updating a global model … (This claim element of sending further data and a local model result through a communication device to a second processor is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The additional aspect of the further data and the local model result being used to update a global model broadly recites generating an output based on an input (further data and a local model result, such that this aspect is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… to a second processor (This claim element broadly recites a second processor that performs update of a global model according to a judicial exception identified in dependent Claim 2 (“… based on the measure of the quality of the local model result”), such that the use of a second processor is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) … 
… the global model being used in common with electronic devices including the electronic device (This claim element of indicating the use of a common global model with a plurality of electronic devices is directed to specifying a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… wherein the first processor is further configured to (This claim element broadly recites a first processor configured to perform method steps containing judicial exceptions, which is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.): …
… receive the updated global model from the second processor (This claim element of receiving global model updates from a second processor is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… update the local model with the updated global model (This claim element of updating the local model with the global model update broadly recites applying the global model update to update the local model, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… a first processor configured to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.): …
… obtain data at an electronic device (This claim element broadly recites obtaining data at a high-level of generality, such that this high-level process of obtaining data is directed to aspects of storing and retrieving information in memory, as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the obtained data represents the gathering of statistical information to calculate an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.) …
… apply a local model to further data to obtain at least one local model result … the further data being derived from the data (This claim element broadly recites applying further data to a local model to obtain a local model result, such that this process of applying further data to a local model to obtain a local model result is directed to aspects of storing and retrieving information in memory (where the further data and local model result are stored), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the further data being derived from the obtained data represents the gathering of statistical information for the local model to calculate a local model result as an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.) …
… the local model being obtained by use of a machine learning process (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) … 
… send the further data and the local model result through a communication device … for use in updating a global model … (The aspect of sending of the further data and local model result of this claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, this claim element broadly recites applying further data to a global model located on a second processor to update a global model, such that this process of applying further data to a global model is directed to aspects of storing and retrieving information in memory (where the further data and local model result are stored on the second processor), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the further data represents the gathering of statistical information for the global model to calculate an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.) …
… to a second processor (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… the global model being used in common with electronic devices including the electronic device (As analyzed in Step 2A Prong 2, specifying a field-of-use in which to apply a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… wherein the first processor is further configured to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.): 
… receive the updated global model from the second processor (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… update the local model with the updated global model (This claim element is directed to storing and retrieving information in memory (where updating a local model stored in memory with global model updates is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
Regarding previously presented Claim 2, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
… based on the measure of the quality of the local model result (As indicated earlier, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Hence, this limitation broadly recites generating global model updates based on a measure of quality of the received local model result. Under its broadest reasonable interpretation, generating a global model update based on a measure of quality of the local model result, requires applying determining (i.e., generating) a measure of quality of the local model result, where this process of determining/generating a measure of quality of the local model result requires organizing information and manipulating information through mathematical correlations to produce a mathematical result, in addition to performing a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… an update of the global model to obtain the updated global model (This claim element broadly recites updating a global model to obtain an updated global model, where the further data and local model result recited in independent Claim 1 is sent from the first processor to update the global model, and hence this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The additional aspect of the further data and the local model result being used to update a global model broadly recites generating an output based on an input (further data and a local model result, such that this aspect is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… an update of the global model to obtain the updated global model (The aspect of sending of the further data and local model result of this claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, this claim element broadly recites applying further data to a global model located on a second processor to update a global model, such that this process of applying further data to a global model is directed to aspects of storing and retrieving information in memory (where the further data and local model result are stored on the second processor), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the further data represents the gathering of statistical information for the global model to calculate an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.) …
Regarding amended Claim 3,
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. 
Step 2A Prong 2: This claim further recites:
wherein a network to a plurality of electronic devices links the second processor (This claim element is directed to generally linking the method to a technological environment (a network containing a plurality of electronic devices). See MPEP 2106.05(h). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.), 
updated global model data is sent to at least one of the electronic devices (The sending data aspect of this claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) and 
the local model on respective electronic devices is based on the updated global model data (This claim element broadly recites the local models are updated based on updated global model data (such as replacing stored model data or code in memory with updated global model data, which does not require an active machine learning training step), such that this update is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein a network to a plurality of electronic devices links the second processor (As analyzed in Step 2A Prong 2, type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim See MPEP 2106.05(h).), 
updated global model data is sent to at least one of the electronic devices (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) and 
the local model on respective electronic devices is based on the updated global model data (This claim element is directed to storing and retrieving information in memory (where updating a local model based on the received updated global model data involves replacing stored model data or code in memory, which does not require an active machine learning training step), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).  
Regarding previously presented Claim 4, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the global model is updated in response to at least one of (This claim element broadly recites updating global model data upon receiving the further data or the local model result, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The additional aspect of the further data and the local model result being used to update a global model broadly recites generating an output based on an input (further data and a local model result, such that this aspect is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element also does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein global model is updated in response to at least one of (The aspect of receiving the further data and local model result of this claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. Furthermore, this claim element broadly recites applying further data to a global model located on a second processor to update a global model, such that this process of applying further data to a global model is directed to aspects of storing and retrieving information in memory (where the further data and local model result are stored on the second processor), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the further data represents the gathering of statistical information for the global model to calculate an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.).  
Regarding original Claim 7, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract idea:
wherein the measure of the quality of the local model result is dependent on a confidence in the local model result (Under its broadest reasonable interpretation, this claim element broadly recites determining a measure of quality of the local model result based on a confidence of the local model result, where calculating a confidence value based on the local model result (such that the confidence value represents a measure of the quality of the local model result) represents organizing and manipulating information through mathematical correlations and relationships to produce a mathematical result. See MPEP 2106.04(a)(2)(I-A) example iv.).  
Step 2A Prong 2: This claim does not recite any additional elements to be further analyzed at this step.
Step 2B: This claim does not recite any additional elements to be further analyzed at this step.
Regarding previously presented Claim 8, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
… in dependence on a comparison between the confidence in the local model result and a confidence threshold (Under its broadest reasonable interpretation, performing a comparison between a confidence value in the local model result and a confidence threshold and applying the result of the comparison to further process a subsequent action (such as an additional sending action of at least one of the data, further data, or a local model result) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… wherein the first processor is configured to (This claim element broadly recites a first processor configured to perform method steps containing judicial exceptions, which is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… send at least one of the data, the further data or the local model result (This claim element broadly recites an additional sending action of at least one of the data, further data or a local model result, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …  
Step 2B: This claim further recites:
… wherein the first processor is configured to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… send at least one of the data, the further data or the local model result (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …  
Regarding original Claim 9, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… based on the measure of the quality of the local model result (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Using a measure of quality of the local model result to further determine whether to perform a subsequent action (such as sending a local model update request) requires determining (i.e., generating) a measure of quality of the local model result, where the generating of this measure of quality represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality of the local model result to perform the sending of the local model update request represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III).).  
Step 2A Prong 2: This claim further recites:
… wherein the first processor is configured to (This claim element broadly recites a first processor configured to perform method steps containing judicial exceptions, which is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… send a local model update request from the electronic device (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
… wherein the first processor is configured to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… send a local model update request from the electronic device (This claim element is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
Regarding original Claim 10, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (This claim element places an additional limitation on the further data derived from the data as being either pre-processed data or features data extracted from the pre-processed data, as well as generally linking the system to a technological environment. Type definitions and a general association to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h).).  
Step 2B: This claim further recites:
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (As analyzed in Step 2A Prong 2, type definitions and a general linking to a technological environment do not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding previously presented Claim 11, 
Step 2A Prong 1: This claim is a dependent claim of Claim 10, and hence inherits the same abstract ideas mentioned above. This claim further recites the following abstract ideas:
… based on the measure of the quality of the local model result (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Using a measure of quality of the local model result to further determine whether to perform a subsequent action (such as sending pre-processed data or features data to a second processor) requires determining (i.e., generating) a measure of quality of the local model result, where the generating of this measure of quality represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality of the local model result to perform the sending of the local model update request represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
… wherein the first processor is configured to (This claim element broadly recites a first processor configured to perform method steps containing judicial exceptions, which is considered a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… send at least one of the pre-processed data or the features data from the electronic device to the second processor (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… the updated global model is based on at least one of the pre-processed data or the features data (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Applying pre-processed or features data to a global model broadly recites generating an output based on an input, which is directed to necessary data gathering and outputting for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.). 
Step 2B: This claim further recites:
… wherein the first processor is configured to (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… send at least one of the pre-processed data or the features data from the electronic device to the second processor (This claim element is directed to retrieving or transmitting data over a network (where the pre-processed or features data is sent over a network), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i. This claim element is also directed to storing and retrieving information in memory (where updating a global model using pre-processed or features data indicates providing inputs to a model and does not indicate an active machine learning training step), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
… the updated global model is based on at least one of the pre-processed data or the features data (This claim element broadly recites applying pre-processed or features data to a global model, such that this process of applying pre-processed or features data to a global model is directed to aspects of storing and retrieving information in memory (where the pre-processed or features data are stored), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the pre-processed or features data represents the gathering of statistical information for the local model to calculate an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.). 
Regarding previously presented Claim 12, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the electronic device includes at least one of an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (This claim element further specifies types of electronic devices, and thus this element is directed to broadly specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein the electronic device includes at least one of an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (As analyzed in Step 2A Prong 2, broadly specifying or relating a field-of-use through describing types of electronic devices does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding previously presented Claim 13, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the data includes sensor data from at least one of a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (This claim element further specifies types of sensor data, and thus this element is directed to broadly specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein the data includes sensor data from at least one of a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (As analyzed in Step 2A Prong 2, broadly specifying or relating a field-of-use through describing types of sensor data does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding previously presented Claim 14, 
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
wherein the machine learning process includes at least one of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (This claim element further specifies types of machine learning processes, and thus this element is directed to broadly specifying or relating a field-of-use in which to apply a judicial exception. See MPEP 2106.05(h). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).  
Step 2B: This claim further recites:
wherein the machine learning process includes at least one of decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (As analyzed in Step 2A Prong 2, broadly specifying or relating a field-of-use through describing types of machine learning processes does not further integrate the judicial exception into a practical application. See MPEP 2106.05(h). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.).  
Regarding amended Claim 15, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 1, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 1. 
Regarding previously presented Claim 16, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 2, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 2.
Regarding amended Claim 17, 
This claim comprises of claim limitations that are substantively similar in scope to corresponding claim limitations in Claims 10 and 11, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claims 10 and 11. In addition, Claim 17 recites the following claim element: “receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data …”, which under the Step 2A Prong 2 analysis, is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. Furthermore, under the Step 2B analysis, this claim element of receiving pre-processed or features data from a second processor is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.
Regarding amended Claim 19,
Step 2A Prong 1: This claim recites the following abstract ideas:
… in dependence on a comparison between the measure of the quality of the local model result and a threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying the result of the comparison to further process a subsequent action (such as the sending of further data to a second processor) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
… in dependence on a comparison between the measure of the quality of the local model result and the threshold (Under its broadest reasonable interpretation, performing a comparison between a measure of the quality of the local model result and a threshold and applying the result of the comparison to further process a subsequent action (such as the updating of a global model) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
… generating … a measure of quality of the update of the global model (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Generating this measure of quality of a global model update represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality of the global model update to perform subsequent actions (such as sending the global model update to the one or more electronic devices) represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III).) …
… based the measure of quality of the update of the global model (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation, processing a subsequent action (such as sending global model updates, which is a form of sending data) based on a measure of quality of the global model update, requires determining (i.e., generating) this measure of quality, which represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality to perform subsequent actions (such as sending global model updates) represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III)..) …
… based on the quality of the local model result (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation, processing a subsequent action (such as updating respective local models) based on a measure of quality of the global model update, requires determining (i.e., generating) this measure of quality, which represents organizing information and manipulating information through mathematical correlations and relationships to produce a mathematical result, with the further applying of this measure of quality to perform subsequent actions (such as updating respective local models) represents a decision-making process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(I-A) and 2106.04(a)(2)(III)..) …
… in dependence on a comparison between the measure of the quality of the update of the global model and a threshold (Under its broadest reasonable interpretation, performing a comparison between the measure of the quality of the global model update and a threshold and applying the result of the comparison to further process a subsequent action (such as receiving the global model updates from the second processor that were sent as a result of this comparison) represents a decision-making process, which is a mental process (involving observations, evaluations, judgments, opinions) that is implementable in the human mind. See MPEP 2106.04(a)(2)(III).) …
Step 2A Prong 2: This claim further recites:
receiving, from a first processor, further data and a local model result from a local model, the further data being derived from a set of data (This claim element is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… the further data being sent from the first processor (This claim element of sending further data from a first processor is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… updating a global model by a machine learning process (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Furthermore, under its broadest reasonable interpretation in light of Applicant’s specification p.4 lines 8-13, the term “machine learning process” includes “… association rule learning … inductive logic programming …”, where the term “machine” broadly recites a computer-based system containing processor and memory. Additionally, as indicated earlier, under its broadest reasonable interpretation, mere use of a machine learning process to obtain a machine learning model is not functionally equivalent to training a machine learning model. Hence, broadly reciting the use of a machine learning process (implemented on a computer-based system) to obtain a model broadly recites applying a series of instantiated logical conditions and rules to develop the mathematical description of an entity (i.e., the local model), where the application of these instantiated logical conditions and rules to obtain a mathematical description of a model (represented by a set of conditions/hypothesis, data, and inferences) on a machine represents applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… generating the updated global model (Under its broadest reasonable interpretation, a “model” as defined by the Merriam-Webster dictionary is a system of postulates (a set of conditions or hypothesis), data, and inferences (conclusions based on known facts) presented as a mathematical description of an entity. Hence this limitation broadly recites the same concept of “updating a global model by a machine learning process”, where the output of the updating process is a generated updated global model. As indicated earlier, broadly reciting the use of a machine learning process (implemented on a computer-based system) to obtain or update a model (where the update is the model itself) broadly recites applying a series of logical conditions and rules that are instantiated on a generic computing device to develop the mathematical description of an entity (i.e., the global model), where the application of these instantiated logical conditions and rules to obtain a mathematical description of a model (represented by a set of conditions/hypothesis, data, and inferences) on a machine represents applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. Furthermore, the aspect of generating this model, which under its broadest reasonable interpretation is a system of postulates (conditions, hypothesis), data, and inferences representing a mathematical description of an entity (which is a form of data) is also directed to necessary data gathering and outputting as well as a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This claim element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) … 
… sending the updated global model to the first processor … to at least one of electronic devices (This claim element of sending global model updates to a first processor representing at least one of electronic devices is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
… to update their respective local models, the local models being updated (This claim element of updating the local model with the global model update broadly recites applying the global model update to update the local model, which is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.) …
Step 2B: This claim further recites:
receiving, from a first processor, further data and at least one local model result from a local model, the further data being derived from a set of data (This claim element of receiving further data and at least one local model result is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… the further data being sent from the first processor (This claim element of sending further data from the first processor is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… updating a global model by a machine learning process (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim.) …
… generating the updated global model (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not further integrate the judicial exception into a practical application. See MPEP 2106.05(f). Hence this claim element does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. Furthermore, this claim element broadly recites the output of the machine learning process as generating a global model, such that this process of generating a model is directed to aspects of storing and retrieving information in memory (where the updated global model is stored), as well as exhibiting aspects of general necessary data gathering and outputting activity of presenting offers and gathering statistics (where the further data sent to the second processor represents the gathering of statistical information for the local model to generate the updated global model as an output representing a presented offer), both of which are well-known, understood, routine, and conventional activities, and hence do not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv and MPEP 2106.05(d)(II), list 3, example iv.) … 
… sending the updated global model to the first processor … to at least one of electronic devices (This claim element of sending updated global model (representing a form of data) to a first processor representing one or more electronic devices is directed to retrieving or transmitting data over a network, which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example i.) …
… to update their respective models, the local models being updated (This claim element is directed to storing and retrieving information in memory (where updating a local model stored in memory with global model updates is a form of storing and retrieving information in memory), which is a well-known, understood, routine, and conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.) …
Regarding previously presented Claim 20, 
This claim comprises of claim limitations that recite performing the method according to claim 15, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claim 15. The additional claim element: “… computer program instructions, the computer program instructions, when executed by a processor …” represents a form of applying mere instructions on a generic computer to implement a judicial exception, such that under both Step 2A Prong 2 and Step 2B analysis, this limitation does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application, nor does it add significantly more than the judicial exception, alone or in combination with other elements in the claim, respectively. See MPEP 2106.05(f).
Regarding previously presented Claim 21,
Step 2A Prong 1: This claim is a dependent claim of Claim 1, and hence inherits the same abstract ideas mentioned above.
Step 2A Prong 2: This claim further recites:
… a memory resource storing the local model on an electronic device (The memory resource aspect of the claim element (where the memory resource contains a local model) is directed to a form of applying mere instructions on a generic computer to implement a judicial exception. See MPEP 2106.05(f). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application. The storing aspect of the claim element (i.e., storing the local model) is directed to a form of insignificant extra-solution activity for use in a claimed process. See MPEP 2106.05(g). This additional element does not add a meaningful limitation to the claim, and hence does not integrate the judicial exception into a practical application.).
Step 2B: This claim further recites:
… a memory resource storing the local model on an electronic device (As analyzed in Step 2A Prong 2, applying mere instructions on a generic computer to implement a judicial exception does not integrate the judicial exception into a practical application. See MPEP 2106.05(f). The storing aspect of the claim element is directed storing and retrieving information in memory (e.g., the local model is stored for further execution on the electronic device), which is a well-known, understood, routine, conventional activity, and hence does not add significantly more than the judicial exception, alone or in combination with other elements in the claim. See MPEP 2106.05(d)(II), list 1, example iv.).
Regarding amended Claim 22,
This claim comprises of claim limitations that recite the first processor according to claim 1, as well as reciting claim limitations that are substantively similar in scope to corresponding claim limitations in Claim 19, and hence this claim under the 101 analysis is not patent-eligible subject matter, for the same reasons provided in Claims 1 and 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod] in view of Nagaraju et al., U.S. PGPUB 2018/0032908, published 2/1/2018 [hereafter referred as Nagaraju], in further view of Ahmed et al., WO2018/101862, published 6/7/2018 [hereafter referred as Ahmed].
Regarding amended Claim 1, 
Kasaragod teaches
(Currently Amended) A device for comprising: 
a first processor (Examiner’s note: Under its broadest reasonable interpretation, the term “A device” used in the preamble of the claim is interpreted as an apparatus, which is distinct from “an electronic device” used in the body of the claim. Kasaragod teaches edge devices implemented on a computing system framework receiving data from one or more data collectors corresponding to sensors on the edge device, where the computing system framework contains one or more processors (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]).) configured to: … 
… obtain data at an electronic device (Examiner’s note: As indicated earlier, Kasaragod teaches edge devices implemented on a computing system framework receiving data from one or more data collectors corresponding to sensors on the edge device (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]).) …
… apply a local model to further data to obtain a local model result, the local model being obtained by use of a machine learning process, the further data being derived from the data (Examiner’s note: As indicated earlier, Kasaragod Figures 4, 6, 9, 13 teaches edge devices, with those edge devices containing a local model, where the local model is represented as a machine learning model that is trained and maintained by a model training service/model trainer located on a provider network device, where this model training service/model trainer represents a machine learning process (Kasaragod [0030]: “… a model may include any … machine learning model …”, [0101]: “… the model training service may initially create and deploy a given local model to the remote network and/or edge device.”; Figure 6, [0088]; and Figure 9, [0114]). Kasaragod further teaches applying sensor data collected at the edge device (corresponding to “data at an electronic device”) to a local model to generate a local prediction (corresponding to a “local model result”) (Kasaragod [0064]: “ … the edge device 400 includes a local model 108 that may receive data from one or more data collectors 122 (e.g., sensors) and process the received data. … the one or more operations may include analyzing the data, modifying the data based on the analyzing, and/or generating a result based on the analyzing (e.g., prediction, new data, one or more commands, or some other result). … the result may be a local prediction 110 … the local prediction 110 may be received by a result manager 112. … the edge device 400 … may also transmit the data received from the one or more data collector 122 to the provider network …”). Kasaragod additionally teaches that the data collector can perform additional operations (such as calculating an average value based on two or more data values of the collected data) on the sensor data to generate additional data that is sent to the local model and to the network provider, and as such, this additional data based on collected data values represents “further data” that is derived from the obtained sensor data, thus representing a process to “apply a local model to further data to obtain at least one local model result … the further data being derived from the data” (Kasaragod [0074]-[0075]: “… a data collector 122 may be a sensor or other device that … generates data … the generated data may be sent to the provider network 102 … the data collected by a data collector 122 is a time-series data set and the data collector 122 performs one or more operations … to generate the data to be sent to the local model 108 … the data collector 122 may calculate an average value based on two or more data values of the collected data in order to generate the data to be sent.”).) …
… generate a measure of the quality of the local model result (Examiner’s note: As indicated earlier, Kasaragod teaches a local model using collected data to generate a local prediction, where this prediction is input into a result manager residing on an edge device to generate a confidence level based on this prediction, where this confidence level represents is a measure of the quality based on the local model result) for the local prediction (Kasaragod [0060]: “…the hub device (e.g., result manager) determines whether to correct the local prediction to generate a corrected prediction. … the result manager may determine a confidence level for the local result …”; and [0070]-[0071]: “ … to determine whether to correct the local prediction 110 based on … the local prediction 110, the result manager 112 may first determine a confidence level for the local prediction 110 … In some embodiments, the result manager 112 may determine whether a confidence level for the local prediction 110 is above a threshold level. If so, then the result manager 112 may generate an initial response based on the local prediction 110 before receiving the prediction 120 from the provider network 102 or before determining whether to correct the local prediction 110 based on the prediction 120 and/or the local prediction 110.”).) … 
… send the further data … through a communication device to a second processor for use in updating a global model in dependence on a comparison between the measure of the quality of the local model result and a threshold (Examiner’s note: Examiner notes the claim language “… for use in updating a global model …” recites an intended use for the further data and the local model result, and hence the identified claim language carries no patentable weight during examination of this claim. As indicated earlier, Kasaragod teaches applying sensor data collected at the edge device (“data at an electronic device”) to a local model to generate a local prediction (“local model result”) (Kasaragod [0064]). Kasaragod additionally teaches that the data collector can perform additional operations (such as calculating an average value based on two or more data values of the collected data) on the sensor data to generate additional data that is sent to the local model to be further processed, and as such, this additional data based on collected data values represents “further data” that is derived from the obtained sensor data that is sent to the provider network (Kasaragod [0074]-[0075]). As indicated earlier, Kasaragod teaches generating a local prediction, where this prediction is used by a result manager to send a message to a provider network, where the provider network is implemented using the same computing system framework containing a processor (Kasaragod [0067]: “… the result manager 112 may generate a command or other message that causes the edge device 400 to perform an action. … the result manager 112 may send the command or message to an endpoint, such as … another computing device outside of the local network 104 …”; Figure 6, see also Figure 4, element 118, [0065]: “ … the provider network 102 may be considered a remote provider network … the data processing service 116 and/or the model 118 receives the data sent … and processes the received data …”; [0089]-[0090]: “One or more of the edge devices may collect data from a respective data collector 122 and send the data to the provider network via the local network 104 and the network 114. … the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600.”; and Figure 19, [0188]-[0190]; and [0048], [0053]). Kasaragod additionally teaches the sending of this message from the edge device containing the collected sensor information is based on the result manager (or tier manager on hub/tier devices, Kasaragod [0141]) to perform a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]: “… an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”, and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices, where the sending of this message based on a comparison corresponds to a dependence on a comparison between the measure of quality of the local model result (i.e., the confidence level) and a threshold).) …
… wherein the first processor  (Examiner’s note: As indicated earlier, Kasaragod teaches edge devices implemented on a computing system framework receiving data from one or more data collectors corresponding to sensors on the edge device, where the computing system framework contains one or more processors (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]).) is further configured to: …
… receive the updated global model from the second processor, based on a measure of quality of the update of the global model (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation broadly recites receiving model updates from a second processor, such that the decision in which to send the model updates (based on a measure of quality of the global model update) is performed on the second processor. Kasaragod teaches a provider network containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6, [0088]-[0091]; see also Figure 9, [0114]-[0117] for the model update flow involving tier/hub devices and edge devices). Kasaragod additionally teaches that the network provider generates model updates by performing a comparison between a generated result and a remote result (with this remote result being transmitted between a provider network and edge devices or other computing devices, corresponding to a threshold), where this generated result is based on analyzing the received data using the model and generating a corresponding prediction (with this analysis also producing an updated model at the network provider), and this comparison is used for determining changes related to increasing accuracy of the corresponding remote model, where the usage of the remote result to determine increasing accuracy represents a measure of quality of the update of the global model. Hence, this comparison on the network provider (“second processor”) that conditionally triggers the sending of a model update, where this comparison is used for determining changes related to increasing accuracy corresponds to a comparison based on a measure of quality of the update of the global model and a threshold (Kasaragod Figure 5B, [0082]-[0087]: “… a data processing service of a provider network that generates and transmits a result to a computing device of a remote network … the computing device may be an edge device, hub device, tier device, or any other computing device … At block 520, the data processing service obtains data from a computing device of a remote network (e.g., edge device 400 or hub device 100). … the data may be collected from one or more data collectors (e.g., sensors) of the computing device. … At block 522, the data processing service obtains a remote result from a remote data processing model of the computing device … At block 524, the data processing service performs, by a data processing model of the data processing service, one or more operations on the data to generate a result … the data processing service may also generate an update for the remote data processing model of the computing device based on the remote result and the result and then transmit the update for the remote data processing model to the computing device of the remote network. … the data processing service may determine one or more changes that need to be made to increase accuracy of the remote data processing model, based on one or more differences between the remote result and the result.”).) …
… update the local model with the updated global model, in dependence on a comparison between the measure of the quality of the update of the global model and the threshold (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation broadly recites receiving model updates from a second processor, such that the decision in which to send the model updates (based on a measure of quality of the global model update and the threshold) is performed on the second processor. As indicated earlier, Kasaragod teaches a network provider performing a comparison between a generated result and a remote result corresponding to a comparison based on a measure of quality of the update of the global model and a threshold (Kasaragod Figure 5B, [0082]-[0087]). Kasaragod further teaches that these global model updates are processed on the edge devices to update their local models (Kasaragod Figure 6, [0095]-[0096], [0097]-[0100]: “… The model trainer 612 may then analyze the global data and generate the update 614 based on the analysis of the global data … the model training service 604 may generate the local model update 606 based on the data received from the data collector 122 and global data collected by one or more other edge devices … By using the above techniques, an edge device may update the local model by applying the update 614 to improve accuracy of the local model.”).).
While Kasaragod teaches generating further data and generating local model updates at the model training service for corresponding local models on the edge devices (where the master local models at the model training service can correspond to more than one local model at the edge device), Kasaragod does not explicitly teach
… the global model being used in common with electronic devices including the electronic device …
Nagaraju teaches
… the global model being used in common with electronic devices including the electronic device (Examiner’s note: Nagaraju teaches training a global model on edge data generated by all of the edge devices on a given network and using the resulting global model to improve the corresponding local machine learning models on the edge devices (Nagaraju Figure 1 and [0020]-[0022]: “… a centralized machine learning process trains a model on edge data generated by all of the edge devices on a given network … and uses the resulting “global” model to improve corresponding local machine learning models used by the individual edge devices … The local model at each edge device can be updated according to a machine-learning process implemented globally across all edge devices and/or locally at each edge device … The server computer system updates a global machine-learning model (“global model”) by training the global model using the global edge data from all … of the edge devices. The server computer system can send model data … to each of the edge devices. Each edge device can then use the model data to replace or modify its local model …”; and [0036]).) …
Both Kasaragod and Nagaraju are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the process of training the master local models at the network provider based on collected edge data and updating corresponding local edge models taught in Kasaragod and enhance the process to perform training of a common global model at the computer server based on collected edge data and updating corresponding local edge models taught in Nagaraju as a way to improve the performance and learning of each individual edge device in a distributed network. The motivation to combine is taught in Nagaraju, since training a common global model at a computer server allows a mechanism in which the learning from the different edge devices is shared across all devices, in addition to allowing a way to reduce the amount of data transmitted between the edge device and server, saving bandwidth, computational resources, and storage requirements, thereby improving the efficiency and performance of the system (Nagaraju [0003]: “Multiple edge devices within an information technology environment can generate large amounts of data ("edge data") from diverse locations. The edge data may be generated passively (e.g., sensors collecting environmental temperatures) and/or generated actively (e.g., cameras photographing detected objects). … The large amounts and often-diverse nature of edge data in certain environments can give rise to various challenges in relation to managing, understanding and effectively utilizing the data.”; and [0019]-[0020]: “… an edge device can build or utilize a model from a training set of input observations, to make a data-driven prediction … The ability to recognize similar objects may improve with machine learning as the camera device processes more images of objects. However, machine learning tends to be computationally intensive and can exceed the capabilities of presently available edge devices that have limited storage and computational capabilities. … localized machine learning is limited in context, having no global awareness … introduced herein is a technique for improving the performance of edge device and/or the quality of data generated by edge devices, by employing machine learning in a system that index, stores, and facilitates search and analysis of data generated by a network of distributed edge devices…”, [0022]: “… By locally using at each edge device a machine learning model that has been trained from data generated by itself and other edge devices, the system can improve the performance of each edge device based on the data acquired by the network of distributed edge devices. … the impact of flaw, aberrations or anomalies in any given edge device will tend to be lessened using this technique.”).
While Kasaragod in view of Nagaraju teaches sending of further data to a network provider for use in updating a model, Kasaragod in view of Nagaraju does not explicitly teach
… send … the local model result …
Ahmed teaches
… send … the local model result (Examiner’s note: Ahmed teaches a plurality of local nodes (each containing a local model) performing predictions based on training data, and sending these predictions to the master node containing a global model, where the training data is based on locally available data and measured obtained data on the local node (representing further data derived from obtained data), the local nodes represent sensor devices, and the sending of these predictions is controlled with a local reporting policy. Ahmed further teaches the local reporting policy on each local node determines a weight parameter (based on relevance of predictions) against a first threshold, such that if the condition of a weight parameter not meeting a first threshold is detected, the local node stops sending predictions to the master node, and hence these determined weight parameters based on relevance of predictions correspond to measures of quality of the respective predictions (corresponding to measures of quality of local model results) (Ahmed [0049]-[0052]; [0060]: “… By the received predictions, the master node obtains information about one or more metrics of the communication network. The master node may then use the received predictions together with the determined weight parameter(s) to build the global model … The determined weight parameter(s) for individual local node may serve as an indication as to the relevance of predictions received from individual nodes …”; [0063]-[0065]: “… The adjusting 140 of the respective local reporting polity may comprise deactivating a local node having a determined weight parameter not meeting a first threshold, wherein the local node will stop to send predictions to the master node … It may happen that the local node, e.g., being a sensor of sort, is malfunctioning whereby its predictions may not be correct … ”; [0078]-[0079]: “… the local node is communicating with the master node … The local node p[er]forms prediction(s) based on (usually large) amount of data. … the local node is informed of how to send its prediction(s) to the master node … The local node then builds 230 the local model based on locally available data. The locally available data may comprise training data and optionally also measured, obtained data. … the local node may perform 240 the prediction based on the local model. Once the local node has performed the prediction, the local node may send the prediction to the master node in accordance with the received local reporting policy.”).) …
Both Kasaragod in view of Nagaraju and Ahmed are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the steps for sending further data (derived from obtained data) based on comparisons involving a measure of quality and a threshold to a second processor containing a global model as taught in Kasaragod in view of Nagaraju and enhance it to also include the steps for sending predictions from local models as taught in Ahmed as a way to further improve the performance and learning of each individual edge device in a distributed network. The motivation to combine is taught in Ahmed, since this mechanism of analyzing the predictions from local models based on comparisons of measures of quality and thresholds allows the distributed network to selectively disable or limit the participation of local nodes that do not contribute to the overall performance of the system, thereby reducing resource consumption, computational processing and overall usage of bandwidth, without sacrificing the overall performance and accuracy in the system (Ahmed [0047]: “One limitation common in all these scenarios is that bandwidth and energy requirements are prohibitive to transmit the instrumented data from the sensor nodes to the centralized location particularly because of the resource constrained nature of the local nodes … So more communication and computation efficient methods are required in these scenarios … An approach is disclosed herein which allows optimizing the resource consumption of the distributed learning algorithms by disabling or limiting the participation of many nodes (in the distributed learning) without impacting the accuracy performance.”; and [0055]: “ … One possible advantage is that overall computation and data communication overhead may be reduced by processing predictions … Another possible advantage is that it allows reducing the computation overhead on several of the (selected) local nodes by limiting their participation in distributed learning. Yet another advantage is that it is possible to optionally reduce the frequency of predictions … of (selected) local nodes instead of completely deactivating a local node. A possible advantage is that data transmission overhead induced by distributed learning may also be optimised by reducing the frequency and size of the training data transmitted from local nodes to the master node.”).
Regarding previously presented Claim 2, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Previously Presented) The device according to claim 1, 
wherein an update of the global model to obtain the updated global model is based on the measure of the quality of the local model result (Examiner’s note: Under its broadest reasonable interpretation, the claim language “an update of the global model to obtain the updated global model” is in reference to the further data and the local model result sent from an edge device to be used as data for updating a model, as identified in the following Claim 1 limitation: “send the further data and the local model result … for use in updating a global model …”. As described earlier, the measure of quality is generated locally on each device and is not transmitted between devices, and thus the measure of quality of the local model result from an edge device (which is interpreted as being distinct from the measure of quality of the update of the global model) is not present on the device where an update of the global model is performed. Hence, this limitation broadly recites determining a local model result on the first processor, such that this limitation broadly recites the sending of the message from a first processor to a second processor, where the message contains data used to update the global model, and where the sending of the message from the first processor is based on the determined measure of the quality of the local model result. As indicated earlier, Kasaragod teaches a network provider receiving data collected from edge devices, where the propagation of the received data from the edge devices to the tier/hub devices to the network provider is controlled through a comparison of a confidence value against a threshold level at each of the edge device and tier/hub devices to reach the network provider (Kasaragod [0064], [0074]-[0075], [0083]; [0151]-[0152], and similarly recited in [0160]-[0164] and [0059]-[0061]). Kasaragod [0028]; Figure 6 and [0088]-[0091] additionally teaches the network provider analyzing the received data and producing a local model update at the model training service on the network provider (where this analysis of the received data results in a updated model), and where the local model update (“updated global model”) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9, [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device. Ahmed additionally teaches the local reporting policy on each local node determines a weight parameter (based on relevance of predictions) against a first threshold, such that if the condition of a weight parameter not meeting a first threshold is detected, the local node stops sending predictions to the master node, and hence these determined weight parameters based on relevance of predictions correspond to measures of quality of the respective predictions (corresponding to measures of quality of local model results) (Ahmed [0049]-[0052]; [0060]; [0063]-[0066]; [0078]-[0079]; and Figure 5B, [0082]-[0087]).).  
Regarding amended Claim 3, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Currently Amended) The device according to claim 1, 
wherein a network to a plurality of electronic devices links the second processor (Examiner’s note: As shown in Kasaragod Figure 6, Kasaragod teaches a provider network (the second processor) is linked to a plurality of edge devices via networks 104 and 114 (Kasaragod Figure 6, [0088]-[0091]; see also Figure 9, [0114]-[0117] for the model update flow involving tier/hub devices and edge devices).), 
updated global model data is sent to at least one of the electronic devices (Examiner’s note: As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6, [0088]-[0091]; see also Figure 9, [0114]-[0117] for the model update flow involving tier/hub devices and edge devices). Nagaraju additionally teaches global model updates are sent to edge devices to update each local model (Nagaraju Figure 7, [0113]: “… the global model 22 is trained based on data generated by the multiple distributed edge devices 12. Model data is sent back to each of the edge devices 12 to update each local model 18 accordingly … each of the edge devices 12 can update their local models based on the model data to synchronize the local model 18 with the global model 22.””).) and 
the local model on the respective electronic devices is based on the updated global model data (Examiner’s note: As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6, [0088]-[0091]; see also Figure 9, [0114]-[0117] for the model update flow involving tier/hub devices and edge devices). As indicated earlier, Nagaraju additionally teaches global model updates are sent to edge devices to update each local model (Nagaraju Figure 7, [0113]).).  
Regarding previously presented Claim 4, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Previously Presented) The device according to claim 1, 
wherein the global model is updated in response to at least one of or the local model result (Examiner’s note: As indicated earlier, Kasaragod teaches a provider network device containing a model training service that generates and sends local model updates through networks to reach edge devices for updating their respective local models, where these local model updates from the provider network device correspond to global model updates for the edge devices and are generated through received data from the edge devices (Kasaragod Figure 6 and [0088]-[0091]). See also Kasaragod Figure 9 and [0114]-[0117] for the model update flow involving tier/hub devices and edge devices. Nagaraju additionally teaches that the global model is updated based on received data from the edge devices, where the received data is a portion of raw data in the form of processed data (Nagaraju Figure 7, [0112]-[0113]: “… At least a portion of the raw data 66 at each edge device is processed with a local model 18 to produce output data 70. … at least a portion of the output data 70 can be pushed to the server computer system 14 as training data. … The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22.”).).  
Regarding original Claim 7, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Original) The device according to claim 1, 
wherein the measure of the quality of the local model result is dependent on a confidence in the local model result (Examiner’s note: Kasaragod Figure 4 teaches a result manager/tier manager on an tier/hub or edge device determining a confidence level for the local prediction generated by the local model on the tier device (where this local prediction corresponds to a local model result), and the confidence level represents a measurement of accuracy for a model, where Kasaragod teaches that a higher confidence level reflects more accurate results from a model (thus corresponding to a measure of a quality for the model, Kasaragod [0057], [0060], [0064], and [0070]-[0071]: “ … to determine whether to correct the local prediction 110 based on … the local prediction 110, the result manager 112 may first determine a confidence level for the local prediction 110 … In some embodiments, the result manager 112 may determine whether a confidence level for the local prediction 110 is above a threshold level. If so, then the result manager 112 may generate an initial response based on the local prediction 110 before receiving the prediction 120 from the provider network 102 or before determining whether to correct the local prediction 110 based on the prediction 120 and/or the local prediction 110.”).).  
Regarding previously presented Claim 8, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Previously Presented) The device according to claim 7, 
wherein the first processor is configured to send at least one of the data, the further data or the local model result in dependence on a comparison between the confidence in the local model result and a confidence threshold (Examiner’s note: As indicated earlier, Kasaragod teaches the sending of a message (containing sensor data or generated/processed data) from the edge device is based on a comparison performed on a confidence level resulting from the local prediction and a threshold, where this threshold in the context of comparing it against a confidence level is interpreted as a confidence threshold (Kasaragod [0064], [0074]-[0075]; [0151]: “… an edge device or tier device may generate a prediction based on processing of the data 1312 using the model of the edge device or the tier device. The tier manager may then determine whether a confidence level of the prediction is below a threshold confidence level. If so, then the tier manager may send the data to a tier device (or another tier device) for processing by a model of the tier device (or other tier device). If not, then the edge device or the tier device may use the prediction (e.g., to generate a response), without sending the data on to the tier device (or to the other tier device).”, and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices).).  
Regarding original Claim 9, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Original) The device according to claim 1, 
wherein the first processor is configured to send a local model update request from the electronic device based on the measure of the quality of the local model result (Examiner’s note: As indicated earlier, Kasaragod teaches generating a local prediction, where this prediction is used by a result manager to send a message from the edge device to a provider network (containing sensor data or generated/processed data), with this message reaching a provider network device containing a local model update (Kasaragod Figure 6, see also Figure 4, element 118, [0065]: “ … the provider network 102 may be considered a remote provider network … the data processing service 116 and/or the model 118 receives the data sent from the  [0089]-[0090]: “One or more of the edge devices may collect data from a respective data collector 122 and send the data to the provider network via the local network 104 and the network 114. … the model training service 604 of the provider network 102 may receive the data 608 from one or more of the edge devices 600.”). The sending of this message from the edge device containing the collected sensor information is based on the result manager (or tier manager on hub/tier devices, Kasaragod [0141]) to perform a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151]). Ahmed additionally teaches the local reporting policy on each local node determines a weight parameter (based on relevance of predictions) against a first threshold, such that if the condition of a weight parameter not meeting a first threshold is detected, the local node stops sending predictions to the master node, and hence these determined weight parameters based on relevance of predictions correspond to measures of quality of the respective predictions (corresponding to measures of quality of local model results) (Ahmed [0049]-[0052]; [0060]; [0063]-[0065]; [0078]-[0079]).).  
Regarding original Claim 10, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches 
(Original) The device according to claim 1, 
wherein the further data derived from the data is pre-processed data or features data extracted from the pre-processed data (Examiner’s note: Nagaraju teaches using analysis tools to analyze edge data, as well as sending edge data to the computer server over a network through communication devices (Nagaraju Figure 1 and [0030]: “… The edge devices 12 and/or the server computer system 14 can use these tools to analyze the edge data. … the edge data can be communicated to the server computer 14 from the edge devices 12 over a networks 16 when connected over the networks 16.; and [0133]-[0134]). Nagaraju further teaches these analysis tools can process raw edge data based on anticipated data analysis needs, where this pre-processed edge data represents further data derived from the collected raw sensor data as well as features data extracted from pre-processed data based on extraction rules (Nagaraju [0023]: “… any of the edge devices or server computer systems can use schemas to extract training data from unprocessed data or minimally processed data ("raw data") or data derived from the raw data.”; [0037]: “In an effort to reduce the vast amounts of raw data generated by an edge device, which is used to train the local or global model and/or is analyzed by each edge device 12 to perform local actions, tools may be use to pre-process the raw data based on anticipated data analysis needs. … edge data can be pre-processed with data items specified prior to operation … that may be extracted from the raw data and stored to facilitate eventual retrieval and analysis of those data items at search time.”; [0045]-[0048], [0090]-[0092]; Figure 6, [0104]-[0106]; and [0112]: “At least a portion of the raw data 66 at each edge device 12 is processed with a local model 18 to produce output data 70. In some embodiments, at least a portion of the output data 70 can be pushed to the server computer system 14 as training data.”).).
Regarding previously presented Claim 11, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches
(Previously Presented) The device according to claim 10, 
wherein the first processor is configured to send at least one of the pre-processed data or the features data from the electronic device to the second processor based on the measure of the quality of the local model result (Examiner’s note: As indicated earlier, Nagaraju teaches that edge devices can process raw sensor data before sending the data to the server computer in the form of summary data (Nagaraju Figure 1 and Figure 6, [0104]-[0106]; Nagaraju [0023], [0037], [0112]), where this processed raw sensor data corresponds to “at least one of the pre-processed data … from the electronic device”. As indicated earlier, Kasaragod teaches the sending of a message (containing sensor data or generated/processed data) from the edge device is based on a comparison between the local prediction and a threshold (Kasaragod [0064], [0074]-[0075]; [0151]-[0152] and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices). Ahmed additionally teaches the local reporting policy on each local node determines a weight parameter (based on relevance of predictions) against a first threshold, such that if the condition of a weight parameter not meeting a first threshold is detected, the local node stops sending predictions to the master node, and hence these determined weight parameters based on relevance of predictions correspond to measures of quality of the respective predictions (corresponding to measures of quality of local model results) (Ahmed [0049]-[0052]; [0060]; [0063]-[0065]; [0078]-[0079]). Hence the combination of the Kasaragod, Nagaraju, and Ahmed teachings demonstrates “further data derived from the data” sent from a tier/hub device to other tier hub devices and to the network provider, using the comparison conditions of the local prediction against a threshold as taught in Kasaragod and Ahmed.), 
the updated global model is based on at least one of the processed data or the features data (Examiner’s note: Nagaraju teaches a server computer system receiving the training data (containing the processed data from the edge device), and using the data to trigger the update of a global model (Nagaraju [0113]: “The server computer system 14 can apply at least a portion of the global training data 68 as inputs to one or more machine learning algorithms 20 (processes) for training a global model 22. Hence, the global model 22 is trained based on data generated by the multiple distributed edge devices 12. Model data is sent back to each of the edge devices 12 to update each local model 18 accordingly.”).).  
Regarding previously presented Claim 12, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches 
(Previously Presented) The device according to claim 1, wherein the electronic device includes at least one of 
an end node, a domestic device, a fridge, a cooker, a television, a plug, a bulb, a light, a security system, a door lock, a camera, a heating system, a thermostat, a speaker, a mobile telecommunications device, a smart phone, a vehicle device, an industrial device, a manufacturing device, a wearable device, or a medical device (Examiner’s note: Kasaragod teaches edge devices (corresponding to “an electronic device”) can be devices including temperature sensing devices (thermostat) and humidity detectors (Kasaragod [0053]: “ … an edge device may be any type of computing device that collects data from the environment via one or more sensors. … an edge device may be a microphone, camera, temperature sensing device, humidity detector, vibration detector, smoke detector, motion sensor, etc. … an edge device may be any type of intelligent IoT device capable of communicating with other computing devices.”).).  
Regarding previously presented Claim 13, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches 
(Previously Presented) The device according to claim 1, wherein the data includes sensor data from at least one of 
a temperature sensor, a proximity sensor, an accelerometer, an IR sensor, a pressure sensor, a light sensor, an ultrasonic sensor, a smoke sensor, a gas sensor, an alcohol sensor, a touch sensor, a colour sensor, a humidity sensor, a tilt sensor, a flow and level sensor, an optical sensor, an electric current sensor, an electric potential sensor, a magnetic sensor, a chemical sensor, a radiation sensor, an altimeter sensor, a force sensor, a radio sensor, a speed sensor, a fluid sensor, or a position sensor (Examiner’s note: Kasaragod teaches edge devices receiving data from one or more data collectors, where a data collector is a sensor on the edge device, and where the data collectors collect environmental data including temperature and humidity (Kasaragod [0064]: “ … the edge device 400 includes a local model 108 that may receive data from one or more data collectors 122 (e.g., sensors) and process the received data.”; and [0073]: “ … a data collector 122 may include any suitable device for collecting and/or generating data. For example, a data collector 122 may be an environmental sensor device that detects one or more environmental conditions (e.g., temperature, humidity, etc.) and generates and/or collects environmental data based on the detected environmental conditions.”).).  
Regarding previously presented Claim 14, 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches 
(Previously Presented) The device according to claim 1, wherein the machine learning process includes at least one of 
decision tree learning, association rule learning, artificial neural networks, deep learning, inductive logic programming, support vector machines, clustering, bayesian networks, reinforcement learning, representation learning, similarity and metric learning, sparse dictionary learning, genetic algorithms, rule-based machine learning, or learning classifier systems (Examiner’s note: Kasaragod teaches various models used in edge devices and provider network, where the models include neural network models, deep neural network, and artificial intelligence models (e.g., artificial neural networks, deep learning) (Kasaragod [0030]: “As used herein, a model may be any data processing model suitable for processing input data to generate one or more results … a model may include a neural network, deep neural network, static or dynamic neural network, a memory network, and/or any other model architecture suitable for processing the collected data and generating one or more results/predictions … a model may include any computational model, machine learning model, or artificial intelligence model suitable for processing data and generating one or more results.”).).  
Regarding previously presented Claim 21, 
 
Kasaragod in view of Nagaraju, in further view of Ahmed teaches 
(Previously Presented) The device according to claim 1, further comprising a memory resource storing the local model on the electronic device (Kasaragod Figure 6, Figure 9, Figure 13: Kasaragod teaches a provider network deploying local models on edge devices, with both provider network and edge devices implemented as computer systems with processors and system memory, and edge devices containing memory including a local model (Kasaragod Figure 19, elements 1900, 1910; paragraphs [0188]-[0189], and Figure 7, elements 600, 200, 202, 602; [0107]: “FIG. 7 is a block diagram of an edge device that implements a local model… the edge device 600 includes processor 200, a memory 202, … The memory 202 includes a local model 602.”).).
Regarding amended Claim 22, 
 
 
Claim 22 recites a system, comprising of claim limitations similar in scope to corresponding claim limitations in Claim 1 and 19, and hence is rejected under similar rationale and motivations provided by Kasaragod, Nagaraju, and Ahmed as indicated in Claims 1 and 19. In addition, Kasaragod teaches the edge devices and provider network are respectively implemented using a common computer system framework, where the computer system framework contains one or more processors (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]).
Claims 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod] in view of Ahmed et al., WO2018/101862, published 6/7/2018 [hereafter referred as Ahmed].
Regarding amended Claim 15, 
 
Claim 15 recites a method, comprising of claim limitations similar in scope to corresponding claim limitations in Claim 1, and hence is rejected under similar rationale and motivations provided by Kasaragod and Ahmed as indicated in Claim 1.
Regarding previously presented Claim 16, 
Claim 16 recites the method according to claim 15, further comprising of claim limitations similar in scope to corresponding claim limitations in Claim 2, and hence is rejected under similar rationale provided by Kasaragod and Ahmed as indicated in Claim 2, in view of rejections from Claim 15.
Regarding amended Claim 19, 
Kasaragod teaches
(Currently Amended) A method comprising: 
… receiving, from a first processor, further data and a local model result from a local model, the further data being derived from a set of data (Examiner’s note: Under its broadest reasonable interpretation, this limitation broadly recites a second processor receiving the message that was sent from the first processor, where the message contains the further data and a local model result from the local model. As indicated earlier, Kasaragod teaches a network provider receiving data collected from edge devices, where the propagation of the received data from the edge devices to the tier/hub devices to the network provider is controlled through a comparison of a confidence value against a threshold level at each of the edge device and tier/hub devices to reach the network provider (Kasaragod [0064], [0074]-[0075], [0083]; [0151]-[0152], and similarly recited in [0160]-[0164] and [0059]-[0061]). Kasaragod [0028]; Figure 6 and [0088]-[0091] additionally teaches the network provider analyzing the received data and producing a local model update at the model training service on the network provider (where this analysis of the received data results in a updated model), and where the local model update (“updated global model”) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9, [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device.) …
… the further data being sent from the first processor in dependence on a comparison between a measure of quality of the local model result and a threshold (Examiner’s note: As indicated earlier, Kasaragod teaches applying sensor data collected at the edge device (“data at an electronic device”) to a local model to generate a local prediction (“local model result”) (Kasaragod [0064]). Kasaragod additionally teaches that the data collector can perform additional operations (such as calculating an average value based on two or more data values of the collected data) on the sensor data to generate additional data that is sent to the local model to be further processed, and as such, this additional data based on collected data values represents “further data” that is derived from the obtained sensor data that is sent to the provider network (Kasaragod [0074]-[0075]). As indicated earlier, Kasaragod teaches generating a local prediction, where this prediction is used by a result manager to send a message to a provider network, where the provider network is implemented using the same computing system framework containing a processor (Kasaragod [0067]; Figure 6, see also Figure 4, element 118, [0065]; [0089]-[0090]; and Figure 19, [0188]-[0190]; and [0048], [0053]). Kasaragod additionally teaches the sending of this message from the edge device containing the collected sensor information is based on the result manager (or tier manager on hub/tier devices, Kasaragod [0141]) to perform a comparison performed on a confidence level resulting from the local prediction and a threshold (Kasaragod [0151], and similarly recited in [0160]-[0164] and [0059]-[0061] for network topologies involving hub/tier devices, where the sending of this message based on a comparison corresponds to a dependence on a comparison between the measure of quality of the local model result (i.e., the confidence level) and a threshold).) …
… updating a global model by a machine learning process in dependence on a comparison between a measure of quality of the local model result and the threshold (Examiner’s note: As described earlier, the measure of quality is generated locally on each device and is not transmitted between devices, and thus the measure of quality of the local model result from an edge device (which is interpreted as being distinct from the measure of quality of the update of the global model) is not present on the device where an update of the global model is performed. Hence, this limitation broadly recites determining a local model result on the first processor, such that this limitation broadly recites the sending of the message from a first processor to a second processor, where the message contains data used to update the global model, and where the sending of the message from the first processor is based on the determined measure of the quality of the local model result. As indicated earlier, Kasaragod teaches a network provider receiving data collected from edge devices, where the propagation of the received data from the edge devices to the tier/hub devices to the network provider is controlled through a comparison of a confidence value against a threshold level at each of the edge device and tier/hub devices to reach the network provider (Kasaragod [0064], [0074]-[0075], [0083]; [0151]-[0152], and similarly recited in [0160]-[0164] and [0059]-[0061]). Kasaragod [0028]; Figure 6 and [0088]-[0091] additionally teaches the network provider analyzing the received data and producing a local model update at the model training service on the network provider (where this analysis of the received data results in a updated model), and where the local model update (“updated global model”) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9, [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device. The model training service/model trainer at the network provider represents a machine learning process that performs analysis of the received data and training of the model stored at the network provider (Kasaragod [0030], [0101]; Figure 5B, [0082]-[0087]; Figure 6, [0088]; and Figure 9, [0114]).) … 
… generating the updated global model and a measure of quality of the update of the global model (Examiner’s note: As indicated earlier, Kasaragod [0028]; Figure 6 and [0088]-[0091] additionally teaches the network provider analyzing the received data and producing a local model update at the model training service on the network provider (where this analysis of the received data results in a updated model), and where the local model update (“updated global model”) is sent and propagated back through networks to reach an edge device. Kasaragod Figure 9, [0114]-[0117] similarly teaches the similar sending and propagation back through hub/tier devices to reach an edge device. As indicated earlier, Kasaragod additionally teaches the network provider generates model updates by performing a comparison between a generated result and a remote result corresponding to a comparison based on a measure of quality of the update of the global model and a threshold (Kasaragod Figure 5B, [0082]-[0087]).) …
… sending the updated global model to the first processor based on the measure of quality of the update of the global model to at least one or electronic devices (Examiner’s note: As indicated earlier, Kasaragod additionally teaches the network provider generates model updates by performing a comparison between a generated result and a remote result corresponding to a comparison based on a measure of quality of the update of the global model and a threshold (Kasaragod Figure 5B, [0082]-[0087]). As indicated earlier, Kasaragod further teaches that these global model updates are processed on the edge devices to update their local models (Kasaragod Figure 6, [0095]-[0096], [0097]-[0100]: “… The model trainer 612 may then analyze the global data and generate the update 614 based on the analysis of the global data … the model training service 604 may generate the local model update 606 based on the data received from the data collector 122 and global data collected by one or more other edge devices … By using the above techniques, an edge device may update the local model by applying the update 614 to improve accuracy of the local model.”).) …
… to update their respective local models based on the quality of the local model result, the local models being updated in dependence on a comparison between the measure of the quality of the update of the global model and a threshold (Examiner’s note: As described earlier, the measure of quality is generated locally on each device and is not transmitted between devices, and thus determining the measure of quality of the global model update against a threshold is performed on the second processor. Hence, under its broadest reasonable interpretation, this limitation broadly recites a first processor receiving global model updates from a second processor and updating the local models, where the decision in which to send the global model updates (based on a measure of quality of the global model update) is performed on the second processor. As indicated earlier, Kasaragod additionally teaches the network provider generates model updates by performing a comparison between a generated result and a remote result corresponding to a comparison based on a measure of quality of the update of the global model and a threshold (Kasaragod Figure 5B, [0082]-[0087]). As indicated earlier, Kasaragod further teaches that these global model updates are processed on the edge devices to update their local models (Kasaragod Figure 6, [0095]-[0096], [0097]-[0100]: “… The model trainer 612 may then analyze the global data and generate the update 614 based on the analysis of the global data … the model training service 604 may generate the local model update 606 based on the data received from the data collector 122 and global data collected by one or more other edge devices … By using the above techniques, an edge device may update the local model by applying the update 614 to improve accuracy of the local model.”).).
While Kasaragod teaches sending of further data to a network provider for use in updating a model, Kasaragod does not explicitly teach
… receiving … a local model result …
Ahmed teaches
… receiving … a local model result (Examiner’s note: Ahmed teaches a plurality of local nodes (each containing a local model) performing predictions based on training data, and sending these predictions to the master node containing a global model, where the training data is based on locally available data and measured obtained data on the local node (representing further data derived from obtained data), the local nodes represent sensor devices, and the sending of these predictions is controlled with a local reporting policy. Ahmed further teaches the local reporting policy on each local node determines a weight parameter (based on relevance of predictions) against a first threshold, such that if the condition of a weight parameter not meeting a first threshold is detected, the local node stops sending predictions to the master node, and hence these determined weight parameters based on relevance of predictions correspond to measures of quality of the respective predictions (corresponding to measures of quality of local model results) (Ahmed [0049]-[0052]; [0060]; [0063]-[0065]; [0078]-[0079]).) …
Both Kasaragod and Ahmed are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the steps for sending further data (derived from obtained data) based on comparisons involving a measure of quality and a threshold to a second processor containing a global model as taught in Kasaragod and enhance it to also include the steps for sending predictions from local models as taught in Ahmed as a way to further improve the performance and learning of each individual edge device in a distributed network. The motivation to combine is taught in Ahmed, as provided in the prior art claim mapping of Claim 1 recited above.
Regarding previously presented Claim 20, 

Claim 20 recites a non-transitory storage medium comprising computer program instructions, the computer program instructions, when executed by a processor, are configured to cause the processor to perform the method according to claim 15, and hence is rejected under similar rationale and motivations provided by Kasaragod and Ahmed as indicated in Claim 15. In addition, Kasaragod teaches the edge devices and provider network are respectively implemented using a common computer system framework, where the computer system framework contains one or more processors as well as system memory containing program instructions, where the system memory can also include computer-readable storage media (Kasaragod Figures 4, 6, 9, 13; Figure 19 and [0188]-[0190]; [0048], [0053]; and [0194] “… program instructions and/or data may be received, sent or stored upon different types of computer-accessible media … may include computer-readable storage media or memory media such as magnetic or optical media … A computer-readable storage medium may also include any volatile or non-volatile media such as RAM, … ROM, etc., that may be included in some embodiments of computer system 1900 as system memory 1920 or another type of memory.”).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over 
Kasaragod et al., U.S. PGPUB 2019/0037638, filed 7/26/2017 [hereafter referred as Kasaragod] in view of Ahmed et al., WO2018/101862, published 6/7/2018 [hereafter referred as Ahmed] as applied to Claim 16; in further view of Nagaraju et al., U.S. PGPUB 2018/0032908, published 2/1/2018 [hereafter referred as Nagaraju],  in even further view of Ralhan, Dushyant, U.S. PGPUB 2019/0354809, provisional 62/674,381 filed 5/21/2018 [hereafter referred as Ralhan].
Regarding amended Claim 17, 
Kasaragod in view of Ahmed as applied to Claim 16 teaches
(Currently Amended) The method according to claim 16.
While Kasaragod in view of Ahmed teaches generating further data and generating local model updates at the model training service for corresponding local models on the edge devices (where the master local models at the model training service can correspond to more than one local model at the edge device), Kasaragod in view of Ahmed does not explicitly teach
… wherein the further data is pre-processed data or features data extracted from the pre-processed data …
… the method further comprising: receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data …
… sending at least one of the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model …
… the updated global model being based on at least one of the pre-processed data or features data …
Nagaraju teaches
… wherein the further data is pre-processed data or features data extracted from the pre-processed data (Examiner’s note: As indicated earlier, Nagaraju teaches using analysis tools to analyze edge data, as well as sending edge data to the computer server over a network through communication devices (Nagaraju Figure 1 and [0030]; and [0133]-[0134]). Nagaraju further teaches these analysis tools can process raw edge data based on anticipated data analysis needs, where this pre-processed edge data represents further data derived from the collected raw sensor data as well as features data extracted from pre-processed data based on extraction rules (Nagaraju [0023]; [0037]; [0045]-[0048], [0090]-[0092]; Figure 6, [0104]-[0106]; and [0112]).) …
… the method further comprising: receiving a request from the second processor for the pre-processed data or features data extracted from the pre-processed data (Examiner’s note: Nagaraju teaches sending query requests to trigger the edge device to monitor certain edge data (locally acquired data) that has been processed through filters, transforms and rules, and to send that data back to the computer server as summary data, which is used as additional training data for the global model on the computer server (Nagaraju Figure 6 and [0106]: “… an SPL query may configure the edge device 12 to monitor certain edge data. … One or more filters 56, transforms 58, and/or rules 60 may be used to configure the edge device 12 to send summary data, based on its locally acquired data, back to the server computer system 14. The data summary sent from each of the edge devices 12 can then form global training data to train the global model 22 on the server computer system 14.”).) …
… sending at least one of the pre-processed data or features data extracted from the pre-processed data through a communication device to the second processor for use in updating the global model (Examiner’s note: As indicated earlier, Nagaraju teaches sending summary data back to the computer server, where the summary data represents data that has been processed through filters, transforms, and rules for use as training data to train the global model (resulting in updating the global model, Nagaraju Figure 6 and [0106]).) …
… the updated global model being based on at least one of the pre-processed data or features data (Examiner’s note: As indicated earlier, Nagaraju teaches sending summary data back to the computer server, where the summary data represents data that has been processed through filters, transforms, and rules for use as training data to train the global model (resulting in updating the global model, Nagaraju Figure 6 and [0106]).) …
Both Kasaragod in view of Ahmed and Nagaraju are analogous art since both teach using machine learning models on edge devices and remote provider network devices/server devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the process of training the master local models at the network provider based on collected edge data and updating corresponding local edge models taught in Kasaragod in view of Ahmed and enhance the process to perform training of a common global model at the computer server based on collected edge data and updating corresponding local edge models taught in Nagaraju as a way to improve the performance and learning of each individual edge device in a distributed network. The motivation to combine is taught in Nagaraju, as provided in the prior art claim mapping of Claim 1 recited above.
While Kasaragod in view of Ahmed, in further view of Nagaraju teaches receiving requests from a server computer (representing a second processor) for additional pre-processed data to be sent to the server computer, Kasaragod in view of Ahmed, in further view of Nagaraju does not explicitly teach
… receiving a request … based on the measure of the quality of the updated global model result …
Ralhan teaches
… receiving a request … based on the measure of the quality of the updated global model result (Examiner’s note: Ralhan teaches training a machine learning model, and determining a degree of accuracy for a machine learning model to control the triggering of additional data (from a remote database that stores collected data from edge devices) used for re-training the model until it reaches a desired degree of accuracy based on its outputs or predictions, where the machine-learning model uses this additional training data to improve its accuracy, where the degree of accuracy of a model based on the its outputs/results (“predictions”) is interpreted as a measure of the model’s confidence, and where this feedback loop of re-training of the model until it reaches a desired degree of accuracy is directed towards updating the global model (Ralhan Figure 2 and [0045], Ralhan Figure 5 and [0073]-[0076]: “In block 504, a machine-learning model is trained using the training data. … if the outputs from the machine-learning model closely correspond with the desired outputs, the machine-learning model may have a high degree of accuracy. … if the machine-learning model has an inadequate degree of accuracy for a particular task, the process can return to block 504, where the machine-learning model can be further trained using additional training data or otherwise modified to improve accuracy. … In block 508, new data is received. … the new data is received from a remote database … constructed from various subsets of data …”).) …
Both Kasaragod in view of Ahmed, in further view of Nagaraju and Ralhan are analogous art since both teach training and updating a machine learning model located on a computer server using collected data received from sensors on edge devices.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the querying process taught in Kasaragod in view of Ahmed, in further view of Nagaraju and apply a determination of accuracy taught in Ralhan as a way to control the triggering of additional data to be sent to a server in order to re-train the machine learning model. The motivation to combine is taught in Ralhan, as a way to maintain and improve the accuracy of a model to a certain level, thereby maintaining the reliability of the model and keeping it up-to-date based on additional data received from sensors on the edge devices (Ralhan [0074]-[0077]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        





/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121